BLATCHFORD, District Judge.
The resolution of composition in this case, after providing for a composition of thirty-seven and a half cents on the dollar, to be paid in cash, as follows: one-half in sixty days after the filing of the statement and the recording of the composition, goes on to provide that such payment shall be guaranteed, by the giving of a satisfactory bond in the penal sum of twenty thousand dollars,, to three persons who are named in the resolution, and are stated therein to be the committee appointed by the creditors in the investigation of the affairs of the debtors, within five days after the filing of the statement, and the recording of the resolution. This is a sufficient provision. It must be understood from it that the bond is not only to be given to the three persons named, but is to be satisfactory to them, and that they and they alone are to decide upon its satisfactory character. This obviates the objection in the case of In re Reiman [Case No. 11,673], to the confirmation of the resolution of composition in that case.